Detailed Action
The following is a non-final rejection made in response to claims received on October 29th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of a minor typographical error found in line 12 of the claim: the term “a butt sighting appliances” should be amended to read –a butt sighting appliance–.  
Similarly in claim 2, the phrase “upon shooting by a blank cartridges” in line 9 should be amended to read –upon shooting a blank cartridge– and the phrase “a projections for abutting…” in line 12 should be amended to read –a projection for abutting…-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over the KM-7.62 machine gun produced by PJSC Factory1 (hereinafter referred to as “MAYAK”) in view of US Pat. No. 2,876,095 (“hereinafter referred to as “DICKERSON”) further in view US Pat. No. 2,780,019 (hereinafter referred to as “SULLIVAN”).
Regarding claims 1-4, Mayak teaches a machine gun comprising a barrel, a receiver assembly having a cover, a receiver base and a butt; a lock frame having an extractor and a gas piston; a bolt, a return mainspring with guiding bar; a gas piston tube; a flash absorber; a trigger mechanism; a gunsight; a butt sighting appliance; a trigger pull and magazine, wherein the barrel has a bore with four riflings that are winded from the left in upward direction to the right in its interior; said bore being smooth in the breech end of the barrel and shaped as case, and said breech end of the barrel comprising an annular projection for abutting by a cartridge case flange, a cut-out for receiving the extractor hook; in the lower part, a recess for passing by a lock frame step; on the right side, a recess for receiving the receiver assembly, wherein the barrel externally has a thread on the chase for screwing the flash absorber or bushing on upon shooting by a blank cartridge; a flash absorber retainer base; a gas chamber; a charger with a machine gun handle; a projections for abutting by the barrel on the receiver assembly; two transverse cut-outs for receiving a barrel latch; the a slide moving a handle projection; on the barrel projection, there are grooves for the receiver assembly projections and the cut-outs for fixing the handle in the backward position; the barrel wall has an opening for discharging gases from the barrel bore into the gas chamber; a chase comprising the annular projection for abutting by a cartridge case flange; the cut-out for the extractor hook; in the bottom part, a recess for passing by the lock frame step; on the right side, a recess for the receiver assembly (these are all features found in the already produced KM-7.62 machine made by PJSC Factory).
Paragraph [005] of the Applicant’s specification asserts, and the Examiner agrees, that the machine gun of Mayak fails to expressly teach the claimed barrel composition set forth by the claims. Namely, the features included in the claim 1 limitation that reads: “where the barrel is made of steel preform, the barrel being coated inside.” Mayak further fails to teach the particular chemical compositions set forth by claims 3-5.
While Mayak fails to teach this aspect of the claimed invention, the prior art as a whole establishes that the claimed barrel compositions are not novel. 
An example of such prior art is found in Dickerson, which is a patent that discloses pertinent teachings related to the manufacture of gun barrels. Dickerson discloses such a steel alloy composition that reads on the composition cited in claims 3 and 42, copied below:

    PNG
    media_image1.png
    86
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    82
    679
    media_image2.png
    Greyscale

	Based on what was known at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the KM-7.62 machine gun taught by Mayak to include an improved barrel, similar to that taught by Dickerson, with the motivation “to provide gun barrels…of improved composition and characteristics, being composed of steel having other properties…suitable for gun barrel manufacture in an efficient manner, and having at the same time an unusually high resistance to erosion and corrosion, e.g. under high temperature conditions.” (see Dickerson, col. 1, ll. 47-54).
	Lastly, Sullivan establishes that internally coated gun barrels have long been a known concept in the prior art. Sullivan’s claimed invention is directed to “a firearm barrel…the bore of said barrel having a metallic coating…whereby wear and abraision are substantially reduced during firing operation.” (see claim 1 of Sullivan).
	It would also have been obvious to modify the Mayak/Dickerson combination previously discussed by including an internal coating applicable to the bore of the barrel, in a manner similar to that taught by Sullivan, under the clear rationale of trying to minimize wear and abrasion to the inner surface of the barrel.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
    

    
        1 Paragraph [004] of the Applicant’s specification recognizes this particular firearm as the closest prior art
        2 See Tables I and II found in columns 3 and 4 of Dickerson